             1        Michael G. Marderosian, No. 077296
                      Heather S. Cohen, No. 263093
             2        MARDEROSIAN & COHEN
                      1260 Fulton Street
             3        Fresno, CA 93721
                      Telephone: (559) 441-7991
             4        Facsimile: (559) 441-8170
             5        Virginia Gennaro, No. 138877
                      City Attorney
             6        CITY OF BAKERSFIELD
                      1501 Truxtun Avenue
             7        Bakersfield, CA 93301
                      Telephone: (661) 326-3721
             8        Facsimile: (661) 852-2020
             9        Attorneys for: Defendants CITY OF BAKERSFIELD and REAGAN SELMAN
             10
                                                     UNITED STATES DISTRICT COURT
             11
                                                    EASTERN DISTRICT OF CALIFORNIA
             12
             13
                      RUBIA ROSAURA SERNA                              )     Case No. 1:17-CV-01290-LJO-JLT
             14       (DOB xx/xx/1946), individually,                  )
                      LAURA QUINTANA, individually,                    )     JOINT NOTICE OF SETTLEMENT
             15       FRANCISCO J. SERNA, individually,                )     AND REQUEST TO VACATE ALL
                      RUBIA ROSAURA SERNA                              )     DEADLINES AND HEARINGS
             16       (DOB xx/xx/1965), individually,                  )
                      JESUS SERNA, individually, and                   )
             17       ROGELIO SERNA, individually,                     )
                                                                       )
             18                               Plaintiffs,              )
                                                                       )
             19                       v.                               )
                                                                       )
             20       CITY OF BAKERSFIELD,                             )
                      REAGAN SELMAN, individually and                  )
             21       DOES 1 to 100, inclusive,                        )
                                                                       )
             22                               Defendants.              )
                                                                       )
             23
             24              The Parties hereto, through their respective attorneys of record, respectfully notify the Court

             25       that they have resolved the above-captioned matter. As such, the Parties respectfully request that the

             26       Court vacate the Pretrial Conference currently scheduled for July 19, 2019 and all associated dates and

             27       deadlines. The Parties will file a Stipulated Dismissal of the entire action, with prejudice, within ten

             28       (10) to fifteen (15) days.

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721
             1        Dated: July 18, 2019   MARDEROSIAN & COHEN
             2
                                                   /s/ Michael G. Marderosian
             3                               By:
                                                   Michael G. Marderosian,
             4                                     Attorney for Defendants above-named.
             5        Dated: July 18, 2019   LAW OFFICE OF ARA JABAGCHOURIAN
             6
                                                   /s/ Ara Jabagchourian
             7                               By:_____________________________________
                                                   Ara Jabagchourian,
             8                                     Attorney for Plaintiff
             9        Dated: July 18, 2019   LAZARO SALAZAR LAW, INC.
             10
                                                   /s/ Lazaro Salazar
             11                              By:_____________________________________
                                                   Lazaro Salazar,
             12                                    Attorney for Plaintiff
             13
             14
             15
             16
             17
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721
